IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0455
                               Filed June 15, 2022


U.S. BANK NATIONAL ASSOCIATION,
      Plaintiff-Appellee,

vs.

JEFFREY S. BITTNER, Individually and as Trustee of the JOAN Y. BITTNER
MARITAL TRUST,
     Defendant-Appellant,

and

MIDWESTONE BANK, as Conservator of the JOAN Y. BITTNER MARITAL
TRUST,
    Defendant-Appellee,

and

JOAN Y. BITTNER, KIMBERLY MONTGOMERY, TODD RICHARD BITTNER
and LYNN VON SCHNEIDAU,
      Defendants.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Thomas Reidel,

Judge.



      A son appeals the judgment declaring his mother the sole beneficiary of his

deceased father’s individual retirement account. AFFIRMED.



      Jeffrey S. Bittner, Davenport, for appellant.

      Lynn W. Hartman and Nicholas Petersen of Simmons Perrine Moyer

Bergman PLC, Cedar Rapids, for appellee U.S. Bank National Association.
                                       2


      Timothy J. Krumm and Danica L. Bird of Meardon, Sueppel & Downer

P.L.C., Iowa City, for appellee MidWestOne Bank.



      Considered by Tabor, P.J., Badding, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          3


BLANE, Senior Judge.

       Jeffrey Bittner challenges the district court’s declaratory judgment that his

deceased father, Richard Bittner, left his individual retirement account (IRA) to his

wife Joan rather than to a family trust or a marital trust. The district court declined

to consider extrinsic evidence to the IRA agreement and beneficiary designation

and determined on their clear language that Richard intended to leave his IRA to

Joan. We agree with that reading and affirm.

I. FACTS AND PRIOR PROCEEDINGS

       Richard, an attorney, died in 2019. His family included his wife, Joan, and

their four children: Kimberly Montgomery, Jeffrey Bittner, Todd Bittner, and Lynn

Von Schneidau.      Joan is under a conservatorship, with MidWestOne Bank

(MidWestOne) serving as her conservator.

       Richard had a final will and testament, executed January 2014, which

superseded all prior wills, including one executed in 2010. After his death, the

2014 will was admitted to probate. The co-executors were Richard’s son Jeffrey,

who is also an attorney, and U.S. Bank. Richard’s will also created two trusts to

be funded after his death: the R. Richard Bittner Family Trust and the Joan Y.

Bittner Marital Trust.    One of Richard’s assets at his death was his IRA,

administered also by U.S. Bank. Back in 2010, at the same time he executed his

2010 will, Richard executed a beneficiary designation form for the IRA, which was

still in place when he died.

       In July 2020, U.S. Bank, as trustee of the IRA, petitioned for declaratory

judgment that the IRA should be transferred in its entirety to Joan, according to the

beneficiary designation form. Jeffrey, as trustee of the Joan Y. Bittner Marital
                                          4


Trust, resisted.1 He argued that Joan is not the primary beneficiary of the IRA; that

the beneficiary designation makes her an income beneficiary of the marital trust

for life, then passes the IRA to the family trust.2 MidWestOne appeared in the

action as Joan’s conservator and took U.S. Bank’s position—that the IRA should

be transferred to Joan. Kimberly, Todd, and Lynn joined U.S. Bank’s position as

well.

        At the January 2021 hearing, Jeffrey wanted to introduce documents and

testimony that he believed revealed Richard’s true intent for his IRA beneficiaries.

Among the documents were Richard’s 2010 will and a written opinion from U.S.

Bank’s in-house counsel concluding the marital trust was the proper beneficiary, a

position that U.S. Bank held before it asked for declaratory judgment and later

disavowed. Jeffrey also sought to introduce testimony about Richard’s intent from

Richard’s long-serving legal secretary, several of Richard’s colleagues, and

himself. The court heard this testimony as Jeffrey’s offer of proof. But ultimately

it determined there was no need to resort to extrinsic evidence to interpret the



1 The court denied Jeffrey’s request to allow Richard’s estate to intervene. It found
the estate was not an indispensable party to the proceeding. The estate had no
interest in the IRA funds because it was not named in the beneficiary designation.
The only connection to the estate was that the marital trust had been named in the
beneficiary designation, and Jeffrey was representing those interests as the marital
trust’s trustee.
2 Jeffrey also raised a counterclaim that U.S. Bank had a conflict of interest in being

both co-executor of Richard’s estate and advocating that Joan is the owner of the
IRA. Later, he deferred trial on that question. Ultimately, the court did remove
U.S. Bank as co-executor, not based on Jeffrey’s conflict-of-interest argument but
because Richard’s will permitted Jeffrey to remove U.S. Bank if dissatisfied with
their performance and the dissatisfaction did not arise from Jeffrey’s conflict of
interest. The removal order was not included in the declaratory judgment file, only
the probate file. But U.S. Bank remains the administrator of the IRA and still needs
direction on where to transfer that asset.
                                          5


designation saying, “The court finds that the intent of Richard is clear and

unambiguous from the words of the contract itself, and can decide this matter

without the necessity of extrinsic evidence.” The court found, “Richard Bittner

clearly name[d] his wife, Joan Y. Bittner, as his primary beneficiary. Joan Y. Bittner

is to receive a 100 percent share.” That intent, the court further found,

       is clear and unambiguous from the words of the contract itself.
       Richard did not name the trust as the primary beneficiary. Richard
       used clear and unequivocal language designating his wife, Joan, as
       the 100 percent primary beneficiary. The remaining language in the
       IRA beneficiary designation does not support a contrary
       interpretation nor does it create ambiguity.

Other significant factors included Richard’s designation of his children as

“contingent beneficiaries” of the IRA, despite the form stating contingent

beneficiary designations are not necessary if the primary beneficiary is a trust or

estate. The court also found significant that Richard in his will stated the IRA would

not become part of the family trust which included all his assets “with the exception

of the IRA corpus and/or income.” Jeffrey appeals.

II. SCOPE OF REVIEW

       Our review of a declaratory judgment action depends on how the case was

tried below. See In re Coe College, 935 N.W.2d 581, 586 (Iowa 2019). The parties

agree they tried the case at law, so our review is for errors at law. Id. But U.S.

Bank adds, if we admit the extrinsic evidence to determine the terms of the

beneficiary designation, we must use de novo review. See Iowa R. App. P. 6.907

(“Review in equity cases shall be de novo.”).
                                           6


III. ANALYSIS

       While there have been many issues surrounding execution of Richard’s will

and disposal of his IRA, the question in this appeal is narrow: who gets Richard’s

IRA, Joan or the Bittner Family Trust? This case is heard at law; it is not a probate

matter. Still, as with any contract, we read the IRA agreement seeking the intent

of the parties from the words of the contract itself. Lange v. Lange, 520 N.W.2d

113, 119 (Iowa 1994). We give the language of the contract effect “in accordance

with its commonly accepted and ordinary meaning.” Id. “In the construction of

written contracts, the cardinal principle is that the intent of the parties must control,

and except in cases of ambiguity, this is determined by what the contract itself

says.” DuTrac Comm. Credit Union v. Radiology Grp. Real Est., L.C., 891 N.W.2d

210, 216 (Iowa 2017) (citation omitted). “If the intent of the parties is clear and

unambiguous from the words of the contract itself, we will enforce the contract as

written.” Id. “If the language of the contract is ambiguous, then we engage in

interpretation in order to determine ‘the meanings attached by each party at the

time the contract was made.’” Id. (citation omitted). If the intent is ambiguous, we

admit extrinsic evidence “[t]o the extent necessary to reveal the parties’ intent.” Id.

       We examine the language at hand. Richard executed a final will and

testament in January 7, 2010.        On January 11, 2010, he executed his IRA

beneficiary designation. Richard executed a new will and testament in 2014,

“revoking all former Wills and Codicils.”       But the IRA designation was never

substituted or amended at any time before his death in 2019. At the time of his

death, the IRA was valued over $3.5 million. Richard’s estate as a whole was not
                                          7


large enough to incur federal estate tax, which starts at $11.4 million. The IRA is

the largest single asset Richard owned.

       The beneficiary designation form starts, “I, the Grantor, do hereby direct

U.S. Bank N.A., as Trustee of the IRA Trust, to disburse, in the event of my death,

all monies or other property held for my benefit in the IRA Trust to the

beneficiary(ies) enumerated below.”        It provides lines to set out primary

beneficiaries (part “A”), contingent beneficiaries (part “B”), and successor

beneficiaries (part “C”). The form only provides enough space to list three primary

and three contingent benficiaries. It also gives a checkbox stating, “If the space

provided below is not adequate for any of your beneficiary designations, check this

box and attach a separate addendum specifying your beneficiary designations.”

Richard checked this box and attached a type written addendum. The first item on

the addendum is:

       A. Primary Beneficiary:

       Name:                Joan Y. Bittner
       U.S. Citizen:        Yes
       Relationship:        Wife
       SSN:                 XXXXXXXXXX
       DOB:                 XXXXXXXXXX
       Share:               100%
       Address:             XXXXXXXXXX
                            XXXXXXXXXX


The information mimics what the form requires the grantor to provide. But after

this, Richard provided the following narrative:

             My wife, Joan Y. Bittner, is and shall be a primary beneficiary
       under my IRA Account No. XXXXXX which is currently administered
       by U.S. Bank, N.A. Joan Y[.] Bittner is the primary beneficiary under
       the Joan Y. Bittner Marital Trust under my Last Will & Testament
       dated January 11, 2010[,] and she shall be entitled to all annual
                                         8


       distributions from my IRA based upon her life expectancy under the
       then applicable federal income tax rules and regulations.
               The value of such IRA, to the extent necessary to achieve the
       marital deduction which shall result, shall be included in the Joan Y.
       Bittner Marital Trust.
               That part of such IRA which is necessary to achieve the
       minimum marital deduction which will result in no federal income tax
       is devised to the Joan Y. Bittner Marital Trust with respect to which
       Joan Y. Bittner is the beneficiary.

Next, Richard set out section “B. Contingent Beneficiaries.” Here he listed his four

children along with the required information for each child. At the bottom, he added

this paragraph:

              Upon the death of my wife, my children Kimberly Montgomery,
       Jeffrey S. Bittner, Todd R. Bittner[,] and Lynn Von Schneidau, shall
       become the primary beneficiaries and each shall have an equal
       share. In the event any child of mine shall not survive me and my
       wife and is survived by descendants, then such descendants shall
       succeed to the interest of my child (or children) herein.

Returning to the form, section “C” provides for “Successor Beneficiary(ies),”

saying, “If a beneficiary who survives me dies before his or her entire interest in

the IRA has been distributed, the following shall become entitled to that deceased

beneficiary’s interest[.]” Given three check-box options, Richard chose the first,

“The then living descendants, per stirpes, of the deceased beneficiary.”

       Jeffrey’s position on appeal is that the district court erroneously read the

beneficiary designation to give the IRA entirely to Joan, which he believes renders

the final paragraph of the type written page superfluous.

       His first argument is that the form does not define “primary beneficiary” so

it is not clear that Richard meant for Joan to be the “100% owner” of the IRA after

his passing. Next, he asserts that the final paragraph of the addendum, where

Richard says that “[u]pon the death of [his] wife,” his four children “become primary
                                           9


beneficiaries,” is rendered superfluous if we read the primary beneficiary

designation as making Joan owner of the IRA. He asserts the district court gave

no explanation for this sentence.

       To the first point, we find no error in the district court’s interpretation of the

plain language of the beneficiary designation. The form does not need to define

“primary beneficiary” because the commonly understood meaning of “primary

beneficiary” is that the named person will be the successor to the grantor’s interest.

In the wills and estates context, a beneficiary is “[s]omeone designated to receive

money or property from a person who has died.”              Beneficiary, Black’s Law

Dictionary (11th ed. 2019). This is opposed to a “contingent beneficiary,” “[a]

person designated by the testator to receive a gift if the primary beneficiary is

unable or unwilling to take the gift.” Contingent beneficiary, Black’s Law Dictionary

(11th ed. 2019).

       Richard wrote that Joan would get a “100%” share under section “A” setting

out the “Primary Beneficiary.”      In his own words, he called her his “primary

beneficiary under my IRA Account.” He did not name the marital or family trust in

section A as a primary beneficiary. In fact, the family trust was not named in the

beneficiary designation at all. The marital trust was named only to note Joan is its

primary beneficiary and any part of the IRA “which is necessary to achieve the

minimum marital deduction which will result in no federal income tax” would go to

the marital trust. All parties agree that the estate never reached the threshold for

federal income tax, so the marital trust received nothing from the IRA. Jeffrey

insists Richard calling Joan “a primary beneficiary” has significance in suggesting

there were other “primary beneficiaries.” But we read the use of “a” as meaning
                                          10

simply that Joan was a primary beneficiary rather than a contingent or successor

beneficiary. The designation form also lists her alone under the heading “Primary

Beneficiary” signaling Richard’s intent to name a single person his primary

beneficiary. The beneficiary designation form also specified that the grantor need

not set out contingent beneficiaries if the primary beneficiary was a trust. Richard

set out his contingent beneficiaries, so a trust could not have been within his

contemplation as the primary beneficiary, beyond the taxation purpose he

specified.3 So we find no error in the district court’s conclusion Joan in her

personal capacity was the primary beneficiary of the IRA. The language Richard

used to make his designation does not give rise to an ambiguity as Jeffrey argues.

       Still, Jeffrey insists his mother is the lifetime beneficiary of the IRA with the

remainder to the family trust for the benefit of the four children.4 He argues the

district court did not explain the last paragraph of the beneficiary designation,

which states, “Upon the death of my wife, my children . . . shall become the primary

beneficiaries and each shall have an equal share.” Jeffrey argues if Joan were the


3 In its brief on appeal, MidWestOne points out that the marital trust may be viewed
as a primary beneficiary based on the contingency that the estate would be subject
to estate tax, which would have resulted in Joan being “a” primary beneficiary and
the marital estate being “a” primary beneficiary. But that contingency never
occurred, making Joan the sole primary beneficiary.
4 One of Jeffrey’s arguments in support of this position is that the beneficiary

designation, executed around the same time as the 2010 will, must be read
together with that will. See Taylor Enter., Inc. v. Clarinda Prod. Credit Ass’n, 447
N.W.2d 113, 115 (Iowa 1989) (holding “[i]nstruments relating to the same
transaction which are contemporaneously executed should be construed
together”). The 2010 will does include the statement that Joan “shall be entitled to
all annual distributions from my IRA based upon her life expectancy,” which Jeffrey
argues gives her a life interest only. The trouble is that Richard emphatically
revoked the 2010 will and any other wills (including another he executed in 2012)
when he executed his 2014 will. But he never changed his beneficiary designation
form. We cannot give consideration to a will Richard revoked.
                                          11


outright owner of the IRA, she could change any beneficiaries as she chose and

there would be no remaining interest for the children to receive upon Joan’s death.

Thus, he argues Joan cannot be the outright owner.

       We disagree. If Richard wanted to give Joan a life interest only in the

income of the IRA and not give her the ability to change the subsequent

beneficiaries, he could have done so by naming her a lifetime beneficiary or giving

her the income for life or placing the entire IRA into her marital trust and specifying

the remainder to the family trust. He did not do so. The clear meaning of the

sentence is to explain the operation of the beneficiary designations: if Joan died

before Richard, his children would no longer be contingent beneficiaries; they

would be primary beneficiaries and take equal shares.

       But Jeffrey is not satisfied with that reading. He argues it renders the final

paragraph superfluous5 and therefore cannot be Richard’s intent. He cites the

supreme court: “We assume no part of the contract is superfluous or of no effect

and a construction giving meaning to all its clauses is preferred.” Estate of Pearson

v. Interstate Power, 700 N.W.2d 333, 343 (Iowa 2005). But the district court’s

interpretation gives meaning to every clause of the beneficiary designation. The

final paragraph explains how the IRA would pass in the event Joan passed before

Richard and the children.        And the final sentence also clarifies that the

descendants of Richard’s children “shall succeed in the interest of” a deceased

child, in other words, per stirpes. This is consistent with Richard checking the



5  Meaning “exceeding what is sufficient or necessary” or “not needed.”
Superfluous, Merriam-Webster, https://www.merriam-webster.com/dictionary
/superfluous (last visited May 9, 2022).
                                          12


corresponding box in the form’s section “C.” The court’s reading does not render

any part of the beneficiary designation superfluous or meaningless. It reads the

clauses together to determine Richard’s clear intent from the words of the IRA

agreement and beneficiary addendum.

       Because we determine Richard’s intent from the clear words of the

agreement and beneficiary addendum and thus within the four corners of the

contract, we need not resort to any extrinsic evidence to aid our interpretation. We

agree with the district court’s exclusion of the offered evidence.

IV. CONFLICT OF INTEREST

       Before the district court, Jeffrey raised a claim that U.S. Bank had a conflict

of interest that should prevent it from serving as Joan’s advocate in these

proceedings.    He argued U.S. Bank could not both remain co-executor and

challenge the inclusion of the IRA in the estate. But U.S. Bank and MidWestOne

are correct that he agreed to defer trial on that question. The district court did not

rule on this question in its order granting the declaratory judgment. So we do not

address it. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a

fundamental doctrine of appellate review that issues must ordinarily be both raised

and decided by the district court before we will decide them on appeal.”).

V. CONCLUSION

       Finding no error in the district court decision, we affirm.

       AFFIRMED.